DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anada et al (US 20130231424), necessitated by IDS.

Anada  teaches a semi-aromatic polyamide film obtained from  a semi-aromatic polyamide resin comprising a dicarboxylic acid mainly composed of terephthalic acid and an aliphatic diamine having 9 carbon atoms (see claim 1).
In particular,  the reference teaches a Polyamide Resin A formed from 1,9-Nonanediamine (NMDA),  2-Methyl-1,8-octanediamine,  and  Terephthalic acid (TPA) benzoic acid (BA), where NMDA:MODA:TPA=85:15:99 in molar ratio and BA content is 4.0 mol % in relation to the total number of moles of the dicarboxylic acid component and the diamine component (see 0144).
Thus, Anada teaches the same or analogous polymer, which discloses in the printed publication.
The reference teaches the haze of the semi-aromatic polyamide film is  preferably 2% or less (see 0069).
Anada discloses that Tensile elongation is within the range of 68-100% in both directions (see Table 2 at 0175).

Note that value of  68% is slightly  lower than 70% claimed. 
However, the difference is less than 3%, which is considered  as the one within the experimental error. 
Regarding claim 2, Anada teaches a thermal shrinkage percentage of 0.5% in MD direction and 0.2% in  TD one.
Regarding claim 4, Anada teaches biaxial stretching method, where the stretching magnification factor of the film in each of the MD and TD preferably falls within a range from 2 to 5 (see 0096).

In reference to claims 5 and 8, Anada teaches that after stretching a thermal fixation treatment is performed, while the film is being gripped with the clips for stretching. The thermal fixation treatment temperature is within the range of  240° C to (Tm-10°C). Further, after performing the thermal fixation treatment, a relaxation treatment within the range of  3 to 7% is performed , while the film is being gripped with the clips (see 0102-0103).

Note that the semi-aromatic polyamide resin having a melting point falling in the vicinity of 300°C (see 0005) and the upper temperature of the post stretching treatment is around 290° C.

Regarding claims 6 and 7, Anada discloses that it is expected to apply the film obtained from nylon 9T to the fields of so-called industrial films such electric and electronic components and optical films (see 0003 and 0105).

Regarding claim  3, Anada fails to teach the crystallization enthalpy value.

However, both Anada’s and Applicant’s polymers have the same or analogous structures and prepared at the same conditions. 
The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Anada’s and Applicant’s polyamides, since they have the same structure and their films prepared at the same conditions.

Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/25/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765